Cross-appeals by plaintiff and defendants from a resettled order granting plaintiff’s motion to set aside a jury’s verdict and denying plaintiff’s motions to strike out the affirmative defenses in the answer and for a directed verdict for the plaintiff for the full amount sued for. The action was brought on a promissory note, and the defense was based on plaintiff’s breach of an alleged agreement to sell the collateral security and credit defendants with the proceeds. Resettled order, in so far as appealed from, unanimously affirmed, without costs. No opinion. Defendants’ appeal from the original order dismissed, without costs. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.